Citation Nr: 1755750	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-25 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Terry L. Miller, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1971.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2017, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Since the agency of original jurisdiction (AOJ) last considered the appeal, the Veteran submitted additional evidence in February 2017.  Initial review of the evidence by the Board is appropriate as the Veteran waived review by the AOJ.  See 38 U.S.C. § 7105(e) (2012).  


FINDING OF FACT

The Veteran's PTSD is related to active service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board grants the claim of entitlement to service connection for PTSD, no discussion of VA's duties to notify or assist is necessary.

The Veteran alleges PTSD was incurred in active service due to incidents during basic and advanced individual training that caused him to fear for his life; he reported that he became so anxious that he went AWOL in order to take a break and was subsequently administratively discharged following a psychiatric evaluation.  The Veteran specifically reported the following four stressors: (1) another soldier fainted during a training exercise and pointed the gun barrel at him, causing him to dive out of the way; (2) another soldier threw a live hand grenade during a training exercise that did not clear a wall and exploded near the Veteran; (3) during another training exercise he had to crawl under live munitions and the loud explosions caused him to panic; and (4) another soldier got his glove caught while loading a mortar tube during training and his actions could have caused the mortar to explode.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).

Credible supporting evidence must be presented to establish the occurrence of a recognizable stressor during service.  See 38 C.F.R. § 3.304(f).  As outlined above, the Veteran's claimed stressors are not related to combat with the enemy, fear of hostile military or terrorist activity, prisoner-of-war experience, or an in-service personal assault and he does not alleged, nor does the evidence indicate, that he was diagnosed with PTSD during active service.  See id.  Therefore, the provisions for substantiating specific types of claimed in-service stressors do not apply and the Board notes that a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See Doran, 6 Vet. App. at 289.

Whether a claimed stressor actually occurred is a question of fact for adjudicators.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  As such, all the evidence of record must be weighed by the Board to determine whether an event actually occurred.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).

Initially, the Veteran has been diagnosed with PTSD and the probative medical evidence, specifically November 2011 and July 2013 VA examination reports, provide a link between current PTSD symptoms and his claimed in-service stressors.  38 C.F.R. § 3.304(f).  The November 2011 examiner diagnosed PTSD and the July 2013 examiner also found the claimed in-service stressors supported the diagnosis of PTSD and opined PTSD was incurred in or caused by the in-service events. 

The Veteran's claim turns on whether there is credible supporting evidence that his claimed in-service stressors occurred.  See 38 C.F.R. § 3.304(f); Doran, 6 Vet. App. at 289.  The Board finds the evidence at least in equipoise as to whether the incidents actually occurred.  See Bardwell, 24 Vet. App. 40.  Specifically, the Board finds the August 1971 psychiatric evaluation that was the basis of the Veteran's administrative discharge, in combination with his service personnel records, adequately substantiates the occurrence of in-service stressors and the resulting psychiatric symptoms.  The August 1971 evaluation noted that the Veteran exhibited symptoms that included nervousness, symptoms of chronic anxiety, labile control of emotional responses to minor environmental stressors, and undetermined stress.  The Board notes that the Veteran's other personnel records indicate that he attended basic training in August 1970 and advanced individual training from September 1970 to November 1970, during which he received a marksman badge with mortar bar for October 1970 training with 81 millimeter mortars and received above average scores for his advanced individual training.  He was reported AWOL from February 1971 to June 1971 and an August 1971 report of medical history at discharge noted depression or excessive worry and nervous trouble.  Further the Veteran and other lay statements competently attest to a change in his behavior, notably an increase in his startle responses, since active service.  

Given the above, the Board finds the Veteran's PTSD is related to military service.  Therefore, service connection for PTSD is warranted.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


